UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17156 MERISEL, INC. (Exact name of registrant as specified in its charter) Delaware 01-17156 95-4172359 (State or other jurisdiction ofincorporation) (Commission File Number) (I. R. S. Employer identification No.) 127 W. 30th Street, 5th Floor New York, NY (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (212) 594-4800 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨NOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YES ¨NOx Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. ¨ LARGE ACCELERATED FILER,¨ ACCELERATED FILER¨ NON-ACCELERATED FILER, x SMALLER REPORTING COMPANY Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YES ¨NOx As of June 30, 2011, the aggregate market value of voting stock held by non-affiliates of the registrant based on the last sales price as reported by the National Quotation Bureau was $2,547,000 (2,214,784 shares at a closing price of $1.15). As of March 30, 2012, the registrant had 7,214,784 shares of Common Stock outstanding. RDGPreambleEnd TABLE OF CONTENTS PAGE PART I Item 1. Business 1 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 8 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 10 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 11 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 Item 9A Controls and Procedures 44 Item 9B. Other Information 45 PART III Item 10. Directors, Executive Officers and Corporate Governance 47 Information Regarding Directors 47 Arrangements for Nomination of Directors and Changes in Procedures 49 Information Regarding Executive Officers 49 Certain Legal Proceedings 50 Section 16(a) Beneficial Ownership Reporting Compliance 50 Code of Business Conduct 50 Audit Committee 50 Item 11. Executive Compensation 51 Executive Compensation Tables 51 Executive Employment, Termination and Change of Control Arrangements 52 Compensation of Directors 54 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 56 Item 13. Certain Relationships and Related Transactions and Director Independence 57 Item 14. Principal Accountant Fees and Services 59 PART IV Item 15. Exhibits 61 ii SPECIAL NOTE REGARDING FORWARD-LOOKING INFORMATION Certain statements contained in this Annual Report on Form 10-K, including without limitation, statements containing the words “believes,” “anticipates,” “expects,” “will,” “estimates,” “plans,” “intends” and similar expressions, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and they are included for purposes of complying with these safe harbor provisions. These forward-looking statements reflect current views about the plans, strategies and prospects of Merisel, Inc. (the “Company”), and are based upon information currently available to the Company and current assumptions.These forward-looking statements involve known and unknown risks, uncertainties and other factors, which may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. In evaluating these forward-looking statements, you should consider these risks and uncertainties, together with the other risks described from time to time in the Company’s other reports and documents filed with the SEC.You are cautioned not to place undue reliance on forward-looking statements.The Company disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. iii PART I Item 1.Business Overview - Merisel, Inc. (together, with its subsidiaries, “Merisel” or the “Company”) is a leading supplier of visual communication solutions. The Company’s imaging business, operating under the “ColorEdge New York- Los Angeles” brand provides customized graphic solutions, electronic studio production services and produces large and unusual format digital visuals and graphics, as well as retail and trade show displays. In March 2010, Crush Creative and Fuel Digital were consolidated under the ColorEdge brand. The Company’s “Comp 24 Group” prototype division, operating primarily out ofNew Jersey, California and Georgia, creates prototypes and mockups used in a variety of applications, including new product development, market testing and focus groups, for sales samples, as props for print and television advertising, and for samples for use in corporate presentations, point-of-sale displays, and packaging applications. Founded in 1980 as Softsel Computer Products, Inc., a California corporation, the Company re-incorporated in Delaware in 1987 under the same name.In 1990, the Company changed its name to Merisel, Inc. in connection with the acquisition of Microamerica, Inc.The Company operated as a full-line international computer distributor until December 2000.Merisel’s only business from July 2001 through August 2004 was its software licensing business, which was sold in August 2004.The Company had no operations from August 2004 until March 2005. On March 1, 2005, the Company relocated its headquarters from California to New York and, through its main operating subsidiary, Merisel Americas, Inc. (“Merisel Americas”), began its current business by acquiring New York- based imaging companies Color Edge, Inc. (“Color Edge”) and Color Edge Visual, Inc. (“Color Edge Visual”), and prototype company Comp 24, LLC (“Comp 24”).The Company acquired California-based imaging company Crush Creative, Inc. (“Crush”) on August 8, 2005; California and Georgia prototype companies Dennis Curtin Studios, Inc. (“Dennis Curtin”) and Advertising Props, Inc. (“AdProps”) in May 2006; and New York-based premedia and retouching company Fuel Digital, Inc. (“Fuel Digital”) on October 1, 2006.The ongoing business operations of the Company’s subsidiaries are referred to by the above-described names, and (other than AdProps) are currently operated through separate Delaware limited liability companies owned by Merisel Americas. The Company aggregates these operating segments into one reportable segment. Merisel maintains office and production facilities in New York, New York; Carlstadt, New Jersey; Burbank, California; Atlanta, Georgia; and Portland, Oregon, totaling more than 200,000 square feet. Between mid-2011 and February 2012, the Company consolidated its East Coast manufacturing facilities into a 77,000 square feet state-of-the-art facility located in Carlstadt, New Jersey nearby its executive and sales offices in midtown Manhattan.The Company’s prototype division operates facilities in Atlanta in addition to the East Coast and Los Angeles facilities. The Company has omitted or abbreviated certain sections of Form 10-K in compliance with the scaled disclosure rules applicable to “smaller reporting companies.” Imaging Products and Services The Company provides a full line of sophisticated, state-of-the-art graphic arts consulting and large and highly customized printing and production services.It provides design consulting and production, large format digital photographic graphics, posters, banners and visuals, inkjet and digital output services, photo finishing, and exhibit and display solutions.These services are provided in connection with the production of visual communications media used primarily in the design and production of consumer product packaging, advertising products used in retail stores, and large format outdoor and event displays.In addition to producing large format graphics (signs, banners, posters and larger items) and three dimensional store displays (such as the retail kiosks found in the cosmetics departments of major retailers), the Companyprovides unique services, such as file preparation for printing, as well as boutique retouching services for high end art and fashion clients.These services enhance the appearance and functional appeal of photographic images and original designs used in publishing, advertising or package applications. The Company also provides services complementary to its primary service lines, including customized image database management and archiving, workflow management and consulting services, and various related outsourcing and graphic arts consulting services. 1 During 2011, the Company consolidated its East Coast manufacturing facilities from multiple locations in Edison, New Jersey and midtown Manhattan to a single state-of-the-art production facility in Carlstadt, New Jersey nearby its executive and sales offices in midtown Manhattan.These expanded and centralized facilities combine the Company’s new graphics printing options with improved distribution facilities to permit the Company to better serve a demanding client base which requires high quality, instant turnaround and the ability to coordinate delivery of sophisticated graphics displays to its clients’ multiple locations across the United States and abroad. The Company produces high-profile visual communications products that are experienced daily by millions of consumers.Since these products play a critical role in communicating brand image, Merisel’s clients are often prepared to pay a premium for Merisel’s ability to deliver high-quality, custom-made products within tight production schedules.The Company believes that its clients choose to outsource visual communication needs to the Company for the following reasons: · Production Expertise:Consulting and production services are provided by the Company’s highly-skilled employees; · Technological Capabilities:The Company uses technologically-advanced and highly specialized equipment and processes, enabling it to work with multiple file formats for virtually any size output device; · Proven Quality Standards:The Company consistently delivers customized imaging products of superior quality utilizing Gracol G-7 standards; · Rapid Turnaround and Delivery Times:The Company accommodates clients’ tight schedules, often turning around projects, from start to finish, in less than 24 hours, by coordinating the New York, New Jersey and California facilities, and taking advantage of Company resources permitting timely shipment to up to 500 locations; and · Broad Scope of Services:The Company maintains a live database of production specifications for converters and printers located throughout the country, on-site resources embedded in clients’ advertising and creative departments, and an array of value-added graphic art production consulting services, such as digital imaging asset management and workflow management. The combination of product quality, resources, and market share positions the Company to benefit from positive industry trends. The Visual Communication Solutions and Graphic Services Industry “Graphic services” encompass the tasks (art production, digital photography, retouching, color separation and pre-press services) involved in preparing images and text for reproduction to exact specifications in a variety of media, including packaging for web enabled functions, consumer products, point-of-sale displays and other promotional or advertising material.Graphic services with recenttechnological advances have, however, in large part automated some of the transitional production steps of preparing digital files. The Company has the advanced capability of performing digital production with automated workflows, and almost always receives on-line orders and transmission of data via telecommunication from clients instead of the wide variety of forms of unstable media disks.The current market trend is, however, for printers and converters to provide this service as part of the bundle of services provided to their clients. Merisel’s Market Merisel’s target market is large, brand-conscious consumer-oriented companies in the retail, fashion/apparel, cosmetic/fragrance, consumer goods, sports/entertainment, advertising and publishing industries, which use high-end packaging for their consumer products and sophisticated advertising and promotional applications.The Company markets target companies directly and through the target companies’ advertising agencies, art directors and creative professionals, and converters and printers. The Company estimates that, with respect to graphic services for packaging for the consumer products industry, the North American market is approximately $2.0 billion and the worldwide market is as high as $6.0 billion. 2 The Company believes that the number of companies offering these services to the large, multinational consumer-oriented companies that constitute Merisel’s client base in the North American market has been and will continue to decline. The ongoing demand for technological improvements in systems and equipment, the need to hire, train and retain highly-skilled personnel, and clients’ increasing demands that companies offer a spectrum of global services will likely result in attrition and consolidation among such companies.This is a trend likely to favor Merisel in light of its capabilities, resources and scale. Additional industry trends include: · Shorter turnaround- and delivery-time requirements; · An increasing number of products and packages competing for shelf space and market share; · The increased importance of package appearance and in-store advertising promotions, due to empirical data demonstrating that most purchasing decisions are made in-store, immediately prior to purchase; · The increased use of out-of-home advertising, such as billboards and outdoor displays, as technology has improved image quality and durability, and its demonstrated ability to reach larger audiences; and · The increasing demand for worldwide consistency and quality in packaging, as companies work to build global brand-name recognition. The Company’s Growth Strategy The following are key aspects of the Company’s business strategy for enhancing its leadership position in the visual communication solutions market: · Organic Growth:As market conditions have created growth opportunities, the Company relies upon its highly-skilled sales force as the Company’s primary growth driver, both in terms of new client acquisition and the expansion of services provided to existing clients.The Company relies upon its product quality, technology, service scale and scope and logistical capabilities to both acquire clients and migrate clients from using individual services to using the Company’s suite of products and services, ranging from initial consultation to production and distribution. · Strategic Acquisitions:The Company completed three acquisitions in 2005 and three acquisitions in 2006, and will continue to seek additional strategic acquisition opportunities. · Initiatives to Increase Penetration to Key Markets and Introduce New Service Lines:The Company has adopted initiatives to market to “key” players, such as agencies and intermediaries, to new “logos” through a new business acquisition team, and to develop new, complementary services, such as digital asset management, premium retouching and digital media. · Geographic Expansion:The Company’s operations are currently centered in the New York/New Jersey and Los Angeles markets.With its facilities in Atlanta and Portland, the Company will look to broaden its geographic footprint to other key United States markets, and to follow key clients into other global markets. Services The Company provides high-quality digital-imaging graphic services, including a full service creative design studio, which encompasses photographic retouching, electronic production design, product rendering, and agency services for print advertising publication. The Company provides art production, large format digital printing, production and construction of three-dimensional displays, 3-D imaging and various related outsourced and graphic consulting services. The Company also provides a series of best practices-driven advisory, implementation and management services, including workflow architecture, print management, G-7 color management to achieve consistency across divisions, devices and substrates. The Company provides highly technical on-site client surveys and installations. 3 The Company, in its prototype division, also creates true-to-life prototypes and pre-production samples used in a variety of applications, including new product development, market testing and focus groups, sales samples as props for print and television advertising, and samples for use in corporate presentations, point-of-sale displays, and packaging applications used in conjunction with in-store visual merchandising. The Company’s management believes that, to capitalize on market trends, the Company must continue to offer its clients the ability to make numerous changes and enhancements with ever shortening turnaround times.The Company has, accordingly, focused on improving response time and has continued investing in emerging technologies. The Company is dedicated to keeping abreast of technological developments in consumer products packaging and visual graphics applications.The Company is actively involved in evaluating various technology and applications, and independently pursues the development of customized digital solutions for its operating facilities.The Company also customizes off-the-shelf products to meet a variety of internal and client requirements. Marketing and Distribution The Company aggressively markets its products and services, through promotional materials, industry publications, trade shows and other channels, to decision makers at companies that fit its target market profile. The Company also uses independent marketing companies to present the Company’s products and services.A significant portion of the Company’s marketing is directed toward existing clients with additional needs that can be serviced by the Company.The Company also educates its clients about state-of-the-art equipment and software available through the Company. The Company’s 35experienced sales managers and representatives include representatives who present the Company’s full range of services to prospective “new logo” nationally-based companies, as well as specialized sales representatives who focus on either the imaging or prototypes segments, permitting them to understand clients’ technical needs and articulate Merisel’s capacity to meet those needs.The Company’s sales staff is further divided on a geographical basis.The Company also has 33 project managers.The salespeople and the project managers share responsibility for marketing the Company’s services to existing and prospective clients, thereby fostering long-term institutional client relationships. The Company has a primarily special-order and special-product business, with products being delivered directly to individual clients, their advertising agencies, converters or printers.Specialized advertising products produced by the Company are distributed on a case-by-case basis, as specified by the clients.The Company has no general distribution. Clients Merisel serves many of the world’s most prominent and highly regarded brands in the retail, fashion/apparel, cosmetic/fragrance, consumer goods, sports/entertainment, advertising and publishing industries.These clients are diversified by size, industry and channel. The Company has a long-standing relationship with Apple Computer, Inc., which along with a small group of other major customers, is considered to be important to the Company’s operating results. During 2010 and 2011, sales to Apple Computer, Inc. constituted approximately 26% and 23% of Company consolidated sales, respectively, and approximately 28% of the Company’s consolidated receivable balance at December 31, 2010 and 2011.Approximately 2,100 clients used Merisel’s services during 2011. Many of the Company’s clients use domestic and international converters.Merisel maintains up-to-date client and converter equipment specifications, and thereby plays a pivotal role in insuring that these clients receive the consistency and quality across various media that their multinational businesses require.Management believes that this role has permitted the Company to establish closer and more stable relationships with these clients. Many of the Company’s clients place orders on a daily or weekly basis, and work closely with the Company on a year-round basis, as they redesign their product packaging or introduce new products requiring new packaging.Yet, shorter, technology-driven graphic cycle time has permitted manufacturers to tie their promotional activities to regional or current events, such as sporting events or the release of a movie, resulting in manufacturers redesigning packaging more frequently.This has resulted in a correspondingly higher number of packaging-redesign assignments for the Company, partially offsetting the seasonal fluctuations in the volume of the Company’s business, which the Company has historically experienced. 4 When it comes to a particular product line, consumer product manufacturers tend to single-source their visual communication solutions to insure continuity in product image.This has resulted in the Company developing a roster of steady clients in the food and beverage, health and beauty, retail clothing, entertainment and home care industries.In fact, Merisel’s clients have demonstrated a high degree of loyalty, as the customer base remains substantially intact. Management Donald R. Uzzi, 59, has served as Chief Executive Officer and President since November 2004 and as a member of the Board of Directors since December 2004. He was elected Chairman of the Board of Directors in April 2005.Between December 2002 and November 2004, Mr. Uzzi provided consulting services to various companies in the areas of marketing, corporate strategy and communications. Between July 1999 and December 2002, Mr. Uzzi was the Senior Vice President of Electronic Data Systems Corporation. Between July 1998 and July 1999, Mr. Uzzi was a principal officer of Lighthouse Investment Group.Between August 1996 and April 1998, Mr. Uzzi was the Executive Vice President of Sunbeam Corporation.Prior to 1996, Mr. Uzzi was the President of the Gatorade North America division of Quaker Oats. Victor L. Cisario, 50, has served as Merisel’s Executive Vice President and Chief Financial Officer since June 2009.He joined Merisel from Outside Ventures, LLC, an independent sales organization primarily focused on credit card processing and cash advances to businesses, where he had served as Chief Financial Officer since January 2008.At Outside Ventures, LLC, Mr. Cisario was responsible for all financial reporting, budgeting and financial strategy.In 2007, Mr. Cisario worked as a consultant for various private companies.Mr. Cisario was the Chief Financial Officer of Fuel Digital, Inc. from 2002 until Merisel’s acquisition of Fuel Digital, Inc. in 2006.At Fuel Digital, Inc., Mr. Cisario created the financial strategy of the company, handled all banking relations, implemented budgeting procedures, created and implemented internal control procedures and oversaw financial reporting. Michael A. Berman, 53, joined Merisel as its Chief Client Officer on December 17, 2010, after serving as a consultant for the Company since November 2009.Prior to joining Merisel, from 2007 to 2009, Mr. Berman served as Chief Operating Officer of Outside Ventures, LLC, an independent sales organization primarily focused on credit card processing and cash advances to businesses.At Outside Ventures, he was responsible for business strategy and execution, sales, operations, technology and strategic partnerships.Mr. Berman also engaged in several business turnaround consulting projects in 2008 and 2009.Between 2005 and 2007, he served as Director and Chief Operating Officer of Meridian Capital Group LLC, a leading commercial mortgage banker, where he was responsible for sales, operations, budgeting, technology and strategic partnerships.Mr. Berman also served as Chief Executive Officer/Managing Director for CPath Solutions, a professional organization that provided consulting and management services for start-up and troubled businesses, where he created and executed business strategy with full responsibility for all aspects of CPath Solution’s business operations.Mr. Berman started his career at Airborne Express and has held numerous senior leadership and executive positions across a range of business-to-business service sector industries. Competition Merisel believes that the highly-fragmented North American visual communication solutions industry has over 1,000 market participants.Merisel is one among a small number of companies in the independent color separator/graphic services provider segment of the industry that has annual revenues exceeding $20 million. The Company is aware of two companies in this segment which filed for bankruptcy and another which was acquired through a foreclosure proceeding of its bank loans during 2010. Merisel competes with other independent color separators, converters and printers with graphic service capabilities. The industry as a whole was severely impacted by the recent recession, which has resulted in pricing compression as competing companies cut prices to feed revenues over the past three plus years. The Company competes on the basis of its product quality, technology, service scale and scope and logistical capabilities. The Company believes that approximately half of its target market is served by converters and printers, and half of its target market is served by independent color separators. The Company also competes on a limited basis with clients, such as advertising agencies and trade-show exhibitors, who produce products in-house. Converters with graphic service capabilities compete with the Company when they perform graphic services in connection with printing work. Independent color separators, such as Merisel, may offer greater technical capability, image quality control and speed of delivery.Indeed, converters often employ Merisel’s services, due to the rigorous demands being placed on them by their clients, who are requiring faster and faster turnaround times.Converters are being required to invest in improving speed and technology in the printing process, and have avoided investing in graphic services technology. 5 As speed requirements continue to increase and the need to focus on core competencies becomes more widely acknowledged, clients have increasingly recognized the efficiency and cost-effectiveness that can be achieved through outsourcing to the Company. Purchasing and Raw Materials The Company purchases, among other items, photographic film and chemicals, storage media, ink, and related materials.It also purchases a large variety of cardboard, vinyl and other materials which it uses to produce large format graphics, including new and environmentally friendly vinyls, metals and cardboards. These items are available from a number of producers, are purchased from a number of sources, and some items are held on a consignment basis.Historically, the Company has been able to negotiate significant volume discounts from its major suppliers. One of the Company’s vendors, Kodak, filed for bankruptcy protection during 2011. To date this has not altered the availability of products from this supplier. The Company does not anticipate any shortages. Intellectual Property The Company owns no patents. The Company’s principal intellectual property assets are its trademarks and trade names – Color Edge, Comp24, Crush Creative, Dennis Curtin Studios, AdProps and Fuel – which can be renewed periodically for indefinite periods. During 2011, the Company filed additional trademarks in connection with its focus on its ColorEdge brand. Employees As of March 30, 2012, Merisel had approximately 311 full-time employees. Merisel continually seeks to enhance employee morale and strengthen its relations with employees.None of the employees are represented by unions and Merisel believes that it has good relations with its employees. Backlog The Company does not retain backlog figures, since projects or orders are usually in and out of the Company’s facilities within a relatively short time period. Seasonality and Cyclicality The Company’s digital imaging solutions business for the consumer product packaging graphic market is generally not seasonal.As the demand for new products increases, traditional cycles related to timing of major brand redesign activity, previously three or four years, have become much shorter. Some seasonality exists with respect to the in-store display and advertising markets.Advertising agencies and their clients typically finish their work by mid-December and do not start up again until mid-January, so December and January are typically the slowest months of the year in this market.Like the consumer economy, advertising spending is generally cyclical. When consumer spending and GDP decrease, the number of advertisement pages, and the Company’s advertising and retail related business, decline. Environmental Compliance The Company believes that it is in compliance with all material environmental laws applicable to it and its operations. Where You Can Find Additional Information The Company is subject to the reporting requirements under the Securities Exchange Act of 1934. The Company files with, or furnishes to, the SEC annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports and proxy statements.These filings are available free of charge on the Company’s website, http://www.merisel.com, shortly after they are filed with, or furnished to, the SEC. 6 The SEC maintains an Internet website, http://www.sec.gov, that contains reports, proxy and information statements and other information regarding issuers. Item 1A.Risk Factors Omitted pursuant to smaller reporting company requirements. Item 1B.Unresolved Staff Comments None 7 Item 2.Properties. The Company’s headquarters and primary production facility are located in New York, New York, where the Company leases a 106,000 square-foot multi-story facility. On March 28, 2012, the Company entered into a Termination Letter for its New York, New York manufacturing space and a new ten-year lease for a new office floor in the same building, which transactions are described in Item 9B of this Annual Report.The Company currently leases the following offices and operating facilities: Location Square Feet (approx.) Owned Leased Purpose Lease Expiration Date Division New York, NY Leased General Offices Month to Month Corporate New York, NY Leased Operating Facility December 2014 Color Edge/ Fuel New York, NY Leased Operating Facility April 2013 Comp 24 Carlstadt, NJ Leased Operating Facility December 2021 Color Edge Burbank, CA Leased General Offices, Operating Facility July 2012 Crush Creative/ Comp24 Burbank, CA Leased Operating Facility July 2012 Crush Creative Atlanta, GA Leased General Offices, Operating Facility May 2012 Comp24 (1) Subject to the Termination Letter dated March 28, 2012 described in Item 9B of this Annual Report. 8 Item 3.Legal Proceedings Litigation Arising from the Saints Capital Granite, L.P. Proposal Richard N. Frank v. Bradley J. Hoecker, Kenneth B. Sawyer, Terry A. Tevis, Donald R. Uzzi, Joseph Yang, Saints Capital Granite, L.P., Saints Capital Granite, LLC, and Merisel, Inc., Supreme Court of the State of New York, County of New York, Index No. 650083/2012, dated January 11, 2012; David L. Kahn v. Donald R. Uzzi, Bradley J. Hoecker, Kenneth B. Sawyer, Terry A. Tevis, Joseph Yang, Merisel, Inc., Saints Capital Granite, L.P., and Saints Capital Granite, LLC, Delaware Court of Chancery, Case No. 7179, dated January 18, 2012; Howard Schwartz v. Donald R. Uzzi, Bradley J. Hoecker, Kenneth B. Sawyer, Terry A. Tevis, Joseph Yang, Merisel, Inc. and Saints Capital Granite, L.P., Delaware Court of Chancery, Case No. 7200, dated January 31, 2012; and Richard Tremblay v. Donald R. Uzzi, Bradley J. Hoecker, Kenneth B. Sawyer, Terry A. Tevis, Joseph Yang, Merisel, Inc., Saints Capital Granite, L.P., and Saints Capital Granite, LLC, Delaware Court of Chancery, Case 7212, dated February 3, 2012. The foregoing actions contain substantially similar allegations and causes of actions and, as such, are summarized collectively, below.Please refer to the individual lawsuits for the specific allegations and causes of action against each defendant. Plaintiffs, shareholders of Merisel filed class action complaints naming as defendants Merisel, members of the Company’s Board of Directors , Saints Capital Granite, L.P (“Saints Capital Granite”), and its general partner, Saints Capital Granite, LLC (collectively, “Saints Capital”).The lawsuits arose from a proposal received by Merisel on December 28, 2011 from Saints Capital Granite, the holder of approximately 69.3% of the outstanding shares of Common Stock of the Company and 100% of the outstanding shares of Series A Preferred Stock of the Company, to acquire all of the outstanding shares of Merisel at a price of $1.35 per share (the “Proposal”). Plaintiffs generally alleged that the Board of Directors failed to adequately consider whether the Proposal maximizes shareholder value and, as such, the Board of Directors should be enjoined from consummating the transaction.Plaintiffs further aver causes of action for breach of fiduciary duty against the Board of Directors, breach of duty of loyalty against Saints Capital and certain individual directors of Merisel, and aiding and abetting such breaches of fiduciary duty against Merisel and Saints Capital.Plaintiffs seek injunctive relief declaring that this action is maintainable as a class action; enjoining the defendants from proceeding with the Proposal; declaring that the Board of Directors members violated their fiduciary duties; and awarding plaintiffs the costs and disbursements of the actions (including reasonable attorneys’ and experts’ fees). On February 8, 2012, Merisel received a letter from Saints Capital Granite.In the letter addressed to the Special Committee of the Board of Directors of the Company, Saints Capital Granite informed the Company that it withdrew its Proposal.The February 8th letter referenced the December 28th letter, which stated that Saints Capital Granite would have a termination right in the event that the transaction becomes the subject of shareholder litigation. All of the foregoing actions were voluntarily dismissed. 9 Other Matters In February 2011, Merisel Inc. filed an order to show cause, request for a temporary restraining order and civil complaint in the Supreme Court of the State of New York, New York County naming as defendants Edward Weinstock, the former President of Fuel, and Domenick Propati, a former executive of Merisel, Splash (New York) Inc. and Splash (Northwest), Inc.(Merisel, Inc. v. Weinstock, et al., New York State Supreme Court, Index No. 650411/2011).The complaint alleges, among other things, that defendant Weinstock violated various provisions of his employment agreement with Merisel dated October 4, 2006 (the “Employment Agreement”) and that the defendants worked in concert to deprive the Company of the benefit of the good will of Fuel in connection with the Asset Purchase Agreement between Merisel FD, LLC and Fuel dated October 4, 2006 (the "APA").Merisel alleges causes of action for recovery of chattel/replevin, conversion, unjust enrichment/rescission, trespass, breach of contract, fraudulent inducement, breach of fiduciary duty, tortious interference with contract and interference with prospective advantage. Merisel seeks injunctive relief and unspecified compensatory and punitive damages.The Court denied Merisel’s application for a temporary restraining order; however, the Court ordered defendant Weinstock to produce certain materials in his possession or control, if any.Defendant Weinstock has answered the complaint, asserting various affirmative defenses, and denied liability. The parties are currently engaged in discovery. In March 2011, Edward Weinstock filed a civil complaint in the Supreme Court of the State of New York, New York County naming as defendants Merisel, Inc., as successor in interest to Merisel, FD, LLC, , Donald Uzzi and Michael Berman. (Weinstock v. Merisel Inc., et al., New York State Supreme Court, Index No. 650712/2011).The plaintiff alleges causes of action for breach of the Employment Agreement, breach of the APA, defamation, tortious interference with prospective business relations, violation of New York Labor Law § 191(3), abuse of process and prima facie tort.The plaintiff seeks compensatory damages of at least $3 million, plus unspecified punitive damages.The defendants have answered the complaint, asserting various affirmative defenses, and denied liability.The parties are currently engaged in discovery. In connection with the Asset Purchase Agreement among Crush Creative, Inc., its shareholders and MCRU, LLC dated July 6, 2005 (the “Crush APA”), Merisel informed the former shareholders of Crush Creative, Inc. (the “Crush Sellers”) in April 2009 that Crush Creative’s continuing business had not met the performance criteria that would entitle the Crush Sellers to an earnout payment for the one-year period ended December 31, 2008.On April 29, 2009 and September 14, 2009, Merisel received notice from the Crush Sellers that they contest the calculations Merisel used to reach this conclusion.The parties are following the process set forth in the Crush APA for resolving such disputes through appointment of a third-party accounting firm (the “Arbitration Firm”), which will arbitrate the dispute.If the Arbitration Firm finds that Crush Creative has met the performance criteria set forth in the Crush APA, the Crush Sellers will be entitled to a payment of up to $750,000.Under the Crush APA, the Arbitration Firm’s determination is final, conclusive and binding. The Company is involved in certain legal proceedings arising in the ordinary course of business.None of these proceedings is expected to have a material impact on the Company’s financial condition or results of operations.The Company has evaluated its potential exposure and has established reserves for potential losses arising out of such proceedings, if necessary.There can be no assurance that the Company’s accruals will fully cover any possible exposure.For each of the above cases, the Company has not accrued for payment because the amount of loss is not currently probable and/or estimable. Item 4.Mine Safety Disclosures None 10 PART II Item 5.Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of EquitySecurities. The Company's common stock trades on the National Quotation Bureau (commonly known as the “Pink Sheets”) under the symbol “MSEL.PK”.The following table sets forth, for the period indicated, the quarterly high and low per share sales prices for the common stock. Fiscal Year 2010 High Low Fiscal Year 2011 High Low First quarter First quarter Second quarter Second quarter Third quarter Third quarter Fourth quarter Fourth quarter As of March 30, 2012, there were 511record holders of the Company’s common stock.This number does not include beneficial owners of the Company’s common stock who hold shares in nominee or “street” name accounts through brokers. Merisel has never declared or paid dividends on its common stock.Merisel anticipates that it will retain its earnings in the foreseeable future to finance the expansion of its business and, therefore, does not anticipate paying dividends on the common stock.In addition, the Company’s credit facility and the Certificate of Designation governing its Series A Preferred Stock contain restrictions on the ability of the Company to pay cash dividends on its common stock. For information pertaining to the Company’s equity compensation, see “Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” 11 Purchase of Merisel Equity Securities The Company did not repurchase any shares of Merisel common stock during the years ended December 31, 2011.Since the inception of the Company’s first share repurchase program in July 2001 and through December 31, 2011, the Company has repurchased 1,238,887 shares of Merisel common stock for a total purchase price of $1,944,000. The Board has authorized the repurchase of shares of Merisel common stock as follows: Date Share Repurchase Programs were Publicly Announced Approximate Dollar Value Authorized to be Repurchased July 3, 2001 $ September 1, 2004 August 14, 2006* Total dollar value of shares authorized to be repurchased as ofDecember 31, 2011 $ All share repurchase programs are authorized in dollar values of shares as of date of purchase. Unless terminated by resolution of our Board, each share repurchase program expires when we have repurchased the full dollar amount of shares authorized for repurchase thereunder. Although the Company’s July 3, 2001, and September 1, 2004, programs have not been formally terminated, the Board has relied upon the August 14, 2006, program for the Company’s repurchases since that date.The Company’s agreement with PNC dated August 13, 2010, does not allow for the repurchase of common stock. *Amended as of July 23, 2008, to include privately negotiated transactions to purchase shares as well as open market transactions. 12 Item 6.Selected Financial Data Omitted pursuant to smaller reporting company requirements. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations. All amounts are stated in thousands except per share amounts. For an understanding of the significant factors that influenced the Company’s performance during the past three years, the following discussion and analysis should be read in conjunction with the consolidated financial statements and the related notes included elsewhere in this report. This discussion contains forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions.Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors. Introduction The Company is currently a leading supplier of visual communications solutions. Founded in 1980 as Softsel Computer Products, Inc., a California corporation, the Company re-incorporated in Delaware in 1987 under the same name.In 1990, the Company changed its name to Merisel, Inc. in connection with the acquisition of Microamerica, Inc.The Company operated as a full-line international computer distributor until December 2000.Merisel’s only business from July 2001 through August 2004 was its software licensing business, which was sold in August 2004.The Company had no operations from August 2004 until March 2005. The Company and its subsidiaries currently operate in the visual communications services business.It entered that business beginning March 2005 through a series of acquisitions, which continued through 2006. These acquisitions include Color Edge, Inc. and Color Edge Visual, Inc. (together “Color Edge”), Comp 24, LLC (“Comp 24”); Crush Creative, Inc. (“Crush”); Dennis Curtin Studios, Inc. (“DCS”); Advertising Props, Inc. (“AdProps”); and Fuel Digital, Inc. (“Fuel”). The Company conducts its operations through its main operating subsidiary, Merisel Americas. All of the acquired businesses operate as a single reportable segment in the graphic imaging industry, and the Company is subject to the risks inherent in that industry. Critical Accounting Estimates Accounts Receivable and Allowance for Doubtful Accounts The Company’s accounts receivable are customer obligations due under normal trade terms, carried at their face value, less an allowance for doubtful accounts.Accounts receivable includes an estimate for unbilled receivables relating to some receivables that are invoiced in the month following shipment and completion of the billing process as a normal part of the Company’s operations. The allowance for doubtful accounts is determined based on the evaluation of the aging of accounts receivable and a case-by-case analysis of high-risk customers.Reserves contemplate historical loss rate on receivables, specific customer situations and the general economic environment in which the Company operates.Historically, actual results in these areas have not been materially different than the Company’s estimates, and the Company does not anticipate that its assumptions are likely to materially change in the future. However, if unexpected events occur, results of operations could be materially affected. 13 Goodwill and Other Intangible Assets The Company, which has two reporting units, follows the provisions of FASB ASC 350 “Intangibles- Goodwill and Other Intangible Assets”.In accordance with FASB ASC 350, goodwill and indefinite-lived intangible assets are not amortized, but reviewed for impairment upon the occurrence of events or changes in circumstances that would reduce the fair value of the Company’s reporting units below their carrying amount. Goodwill is required to be tested for impairment at least annually. As a result of the Company’s goodwill impairment test performed in the fourth quarter of 2009, the Company recorded a non-cash goodwill impairment charge of $13,924 for the year ended December 31, 2009. As of December 31, 2010 and 2011, the Company had no remaining goodwill. See Note 4 of the Financial Statements. The Company also performed the annual impairment test for indefinite-lived trademarks during the fourth fiscal quarter of 2010 and 2011. The trademark impairment valuation is determined using the relief from royalty method. Based on the impairment analysis, the Company determined that the trademarks were not impaired as of December 31, 2011. If the royalty rate assumption dropped by approximately 50%, the result would be in an impairment of up to $790. For the year ended December 31, 2009, the Company recorded an impairment charge of $4,419. The method to compute the amount of impairment incorporates quantitative data and qualitative criteria including new information that can dramatically change the decision about the valuation of an intangible asset in a very short period of time. The Company will continue to monitor the expected future cash flows of its reporting units for the purpose of assessing the carrying values of its other intangible assets. Any resulting impairment loss could have a material adverse effect on the Company’s reported financial position and results of operations for any particular quarterly or annual period. Impairment of Long-Lived Assets In accordance with FASB ASC 360-10-35 “Property, Plant, and Equipment”, long-lived assets, such as property, plant and equipment and purchased intangibles subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.The Company reviews the recoverability of long-lived assets to determine if there has been any impairment.This assessment is performed based on the estimated undiscounted future cash flows from operating activities compared with the carrying value of the related asset.If the undiscounted future cash flows are less than the carrying value, an impairment loss is recognized, measured by the difference between the carrying value and the estimated fair value of the assets. Income Taxes Income taxes are accounted for under the asset and liability method. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in results of operations in the period that the tax change occurs. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. After weighing both the positive and negative evidence of realizing the deferred tax asset, management determined that, based on the weight of all available evidence, it was more likely than not that the Company would not realize its deferred tax assets. The most influential weighted negative evidence considered was two consecutive years of current taxable losses and uncertainty as to when taxable profit can be predicated in the future due to current economic environment. As such, the Company placed a full valuation allowance on its net deferred tax assets as of December 31, 2009. At December 31, 2010 and 2011, based on two more consecutive years of taxable losses the Company determined that it should keep a full valuation allowance on its net deferred tax assets. The valuation allowance on the Company’s net deferred tax assets is reviewed quarterly and will be maintained until sufficient positive evidence exists to support the reversal of all or a portion of the valuation allowance. In addition, until such time that the Company determines it is more likely than not that it will generate sufficient taxable income to realize all or a portion of its deferred tax assets, income tax benefits associated with future period losses, if any, will be fully reserved and income taxes associated future period income will offset such reserve. 14 The Company follows FASB ASC 740-10 “Income Taxes” , which contains a two-step approach to recognizing and measuring uncertain tax positions (tax contingencies). The Company assesses its tax positions for all years subject to examination based upon its evaluation of the facts, circumstances and information available at the reporting date. With limited exceptions and due to the impact of net operating loss and other credit carryforwards, the Company may be effectively subject to U.S. federal income tax examinations for periods after 1996. The Company is subject to examination by state and local tax authorities generally for the period mandated by statute.Currently the Company has no ongoing examinations. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates it is more likely than not that the position will be sustained on an audit, including resolution of related appeals or litigation processes, if any. The second step is to measure the tax benefit as the largest amount which is more than 50% likely of being realized upon ultimate settlement. As a result of this review, the Company concluded that it has no uncertain tax positions. The Company does not expect any reasonably possible material changes to the estimated amount of liability associated with its uncertain tax positions through December 31, 2011. For those income tax positions where it is not more likely than not that a tax benefit will be sustained, no tax benefit has been recognized in the financial statements. The Company’s policy is to recognize interest and penalties, if any, accrued on uncertain tax positions as part of selling, general, and administrative expense. Revenue Recognition The Company recognizes revenue when revenue is realized or realizable and has been earned. Revenue transactions represent sales of inventory. All of the Company’s services culminate with the production of a tangible product that is delivered to the final customer. The Company does not provide any services that are marketed or sold separately from its final tangible products. Our policy is to recognize revenue when title to the product, ownership and risk of loss transfer to the customer, which is typically on the date of the shipment. Appropriate provision is made for uncollectible accounts. New Accounting Pronouncements In May 2011, the FASB has issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. This ASU represents the converged guidance of the FASB and the IASB (the Boards) on fair value measurement. The collective efforts of the Boards and their staffs, reflected in ASU 2011-04, have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.” The Boards have concluded the common requirements will result in greater comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs. The amendments to the FASB Accounting Standards Codification (Codification) in this ASU are to be applied prospectively. For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011. Early application by public entities is not permitted. The Company is currently assessing the impact of this update on its consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income” to increase the prominence of other comprehensive income in the financial statements. This guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity, and instead requires consecutive presentation of the statement of net income and other comprehensive income either in a continuous statement of comprehensive income or in two separate but consecutive statements. The standard also requires that items reclassified from other comprehensive income to net income be presented on the face of the financial statements. However, in December 2011, the FASB issued ASU 2011-12, “Deferral of the Effective Date to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update 2011-05” to defer the requirement to present reclassifications from other comprehensive income to net income on the face of the financial statements and require that reclassification adjustments be disclosed in the notes to the financial statements, consistent with the existing disclosure requirements. The deferral does not change the requirement to present net income, components of other comprehensive income, and total comprehensive income in either one continuous statement or two separate but consecutive statements. This guidance is effective for the periods beginning after December 15, 2011. The Company is currently in the process of evaluating the ASU but does not expect it will have a material impact on the Company’s consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-11, “Disclosures about Offsetting Assets and Liabilities”. The Update requires an entity to offset, and present as a single net amount, a recognized eligible asset and a recognized eligible liability when it has an unconditional and legally enforceable right of setoff and intends either to settle the asset and liability on a net basis or to realize the asset and settle the liability simultaneously. The ASU requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The amendments are effective for annual and interim reporting periods beginning on or after January 1, 2013. The Company is currently in the process of evaluating the ASU but does not expect it will have a material impact on the Company’s consolidated financial statements. 15 Results of Operations Comparison of Fiscal Years Ended December 31, 2011 and December 31, 2010 Net Sales - Net sales decreased $2,294 or 3.2% to $69,652 for the year ended December 31, 2011 from $71,946 for the year ended December 31, 2010. During 2010, the Company had one major customer whose sales constituted 26% of sales in 2010. During 2011, that customer’s sales decreased to 23% of total sales.Demand for our services from that customer can fluctuate from quarter to quarter based on the timing and size of its marketing campaigns. Sales from all other customers increased 7.7% during the year ended December 31, 2011 compared to the same period in 2010. Gross Profit – Total gross profit was $27,813 for the year ended December 31, 2011, compared to $30,274 for the year ended December 31, 2010. The decrease in total gross profit of $2,461 or 8.1% was due to the decrease in net sales of $2,294 or 3.2%, combined with cost of goods sold increasing by $167 or .4% compared to 2010.Gross profit percentage decreased to 39.9% for the year ended December 31, 2011, from 42.1% for the year ended December 31, 2010. The small increase in cost of goods sold and decrease in gross profit percentage was due primarily to increases in delivery and shipping costs. Selling, General and Administrative – Total Selling, General and Administrative expenses decreased by $853 or 3.0% to $27,957 for the year ended December 31, 2011, from $28,810 for the year ended December 31, 2010. The decrease was due to a reduction in total sales and administrative compensation costs of $1,674 offset by increases of $335 in rent expense and moving costs related to the new Carlstadt, NJ facility, $87 increase in legal fees related to the sale of Series A Preferred Stock, and legal settlements of $90. Selling, General and Administrative expenses as a percentage of net sales remained constant at40% for the years ended December 31, 2011 and December 31, 2010, respectively. Interest Expense - Interest expense for the Company increased by $1,900 or 385.4% from $493 for the year ended December 31, 2010 to $2,393 for the year ended December 31, 2011.The increase was primarily due to $1,898 of interest accrued on the Series A Preferred Stock. Interest Income - Interest income for the Company decreased by $4 or 6.3% from $64 for the year ended December 31, 2010 to $60 for the year ended December 31, 2011. The change primarily reflects lower average balances in short-term interest-bearing investments classified as cash and cash equivalents. Income Taxes – As of December 31, 2011 and December 31, 2010, the Company has placed a full valuation allowance on its net deferred tax assets. The valuation allowance on the Company’s net deferred tax assets is reviewed quarterly and will be maintained until sufficient positive evidence exists to support the reversal of all or a portion of the valuation allowance. In addition, until such time that the Company determines it is more likely than not that it will generate sufficient taxable income to realize all or a portion of its deferred tax assets, income tax benefits associated with future period losses, if any, will be fully reserved and income taxes associated with future period income will offset such reserve. The Company recorded an income tax benefit of $26 for year ended December 31, 2011 related primarily to a New York state refund received related to an amended return. The Company recorded an income tax benefit of $126 for year ended December 31, 2010 due primarily to federal income tax refunds of AMT tax paid during 2006 to 2008. Income tax expense for the year ended December 31, 2011 is recorded at an effective tax rate of (1.1%) as compared to (12.2%) for the year ended December 31, 2010. Net Loss - As a result of the above items, the Company had a net loss of $2,451 for the year ended December 31, 2011, compared to net income of $1,161 for the year ended December 31, 2010. Comparison of Fiscal Years Ended December 31, 2010 and December 31, 2009 Net Sales - Net sales were $71,946 for the year ended December 31, 2010, compared to $62,066 for the year ended December 31, 2009. The increase of $9,880 or 15.9% was due primarily to increased demand for our services from our existing customer base, specifically in the retail market, which represents a significant portion of our customer base, coupled with new client business. 16 Gross Profit – Total gross profit was $30,274 for the year ended December 31, 2010, compared to $20,826 for the year ended December 31, 2009. The increase in total gross profit of $9,448 or 45.4% was due to the increase in net sales of $9,880 or 15.9%, combined with cost of goods sold increasing by $432 or 1.0% compared to 2009.The small increase in cost of goods sold compared to the increase in revenue was due to efficiency gains from the investment in new equipment during 2009 and 2010 and the allocation of fixed costs, including production rent and depreciation on production equipment, over a larger revenue base. Gross profit percentage increased to 42.1% for the year ended December 31, 2010, from 33.6% for the year ended December 31, 2009. The increase is primarily attributable to a decrease in production salaries and production supplies as a percentage of sales. Production salaries decreased to 15.8% of net sales from 19.8% of net sales, coupled with the allocation of fixed costs, including production rent and depreciation on production equipment, over a larger revenue base . Selling, General and Administrative – Total Selling, General and Administrative expenses decreased by $1,287 or 4.3% to $28,810 for the year ended December 31, 2010, from $30,097 for the year ended December 31, 2009. In 2009, the Company recorded a legal settlement, net of expenses, as a credit against selling, general, and administrative expense.Excluding the net settlement of $1,910 in the 2009 period, total Selling, General and Administrative expenses decreased by $3,197 during the year ended December 31, 2010, compared to the year ended December 31, 2009. The decrease was due primarily to decreases in sales compensation expense of $1,153, other compensation costs of $239, bad debt expense of $467 and depreciation and amortization of $1,082. Excluding the net settlement with ACAS, total Selling, General and Administrative expenses as a percentage of net sales decreased to 40.0% for the year ended December 31, 2010, compared to 51.6% for the year ended December 31, 2009. Impairment Losses - For the year ended December 31, 2009, there were total intangible impairments of $18,343 that resulted in a write-off of the carrying value of goodwill and a significant write-off of the carrying value of trademarks.There were no intangible impairments in the year ended December 31, 2010 Interest Expense - Interest expense for the Company increased by $93 or 23.3% from $400 for the year ended December 31, 2009 to $493 for the year ended December 31, 2010.The change primarily reflects increased rates on our new PNC facility combined with increased loan balances on capital leases. Interest Income - Interest income for the Company decreased by $32 or 33.3% from $96 for the year ended December 31, 2009 to $64 for the year ended December 31, 2010. The change primarily reflects lower average balances and rates of return in short-term interest-bearing investments classified as cash and cash equivalents. Income Taxes – As of December 31, 2010 and December 31, 2009, the Company has placed a full valuation allowance on its net deferred tax assets. The valuation allowance on the Company’s net deferred tax assets is reviewed quarterly and will be maintained until sufficient positive evidence exists to support the reversal of all or a portion of the valuation allowance. In addition, until such time that the Company determines it is more likely than not that it will generate sufficient taxable income to realize all or a portion of its deferred tax assets, income tax benefits associated with future period losses, if any, will be fully reserved and income taxes associated with future period income will offset such reserve. The Company recorded an income tax benefit of $126 for the year end December 31, 2010 due primarily to federal income tax refunds of AMT tax paid during 2006 to 2008. The Company recorded income tax expense of $39,861 for the year ended December 31, 2009. During the year ended December 31, 2009, the Company increased its valuation allowance on its deferred tax assets to 100% of the asset and recorded deferred tax expense in the amount of $39,936. Income tax expense for the year ended December 31, 2010 is recorded at an effective tax rate of (12.2%) as compared to (142.8%) for the year ended December 31, 2009. Net Loss - As a result of the above items, the Company had net income of $1,161 for the year ended December 31, 2010, compared to a loss of $(67,779) for the year ended December 31, 2009. 17 Liquidity and Capital Resources Cash Flow Activity for 2009, 2010 and 2011 Analysis of Cash Flows For the Years Ended (in thousands) Cash flows provided by operating activities $ $ $ Cash flows used in investing activities ) ) ) Cash flows used in financing activities ) ) ) Net increase (decrease) in cash and cash equivalents $ $ $ ) Net cash provided by operating activities was $769 during the year ended December 31, 2011.The primary source of cash was transfers of $2,232 of restricted cash to unrestricted related to transferring letters of credit required by our New York real estate leases to our PNC credit facility. The Company’s old letters of credit required cash security deposits, which are not required by PNC. This increase was offset by an increase in prepaid and other assets of $1,960 related primarily to legal and professional fees from the origination of the Series A Preferred Stock.These fees will be amortized over the six year life of the instrument. Net cash provided by operating activities was $3,632 during the year ended December 31, 2010.The primary source of cash was net income of $1,161 which includes non-cash depreciation and amortization of $3,648, and an increase in accrued liabilities of $2,214, partially offset by an increase of $1,681 in accounts receivable and a decrease in accounts payable of $934. Net cash provided by operating activities was $3,904 during the year ended December 31, 2009.The primary source of cash was a decrease of $4,570 in accounts receivable, a decrease in inventories of $1,562, $729 reclassification of restricted cash to unrestricted, depreciation and amortization of $5,251, a decrease deferred taxes of $39,936, and intangible impairments of $18,343, partially offset by the net loss of $67,779. The net loss was reduced by the ACAS settlement of $2,000 ($1,144 after tax benefit). For the year ended December 31, 2011, net cash used in investing activities was $1,986 used for capital expenditures. For the year ended December 31, 2010, net cash used in investing activities was $850 used for capital expenditures. For the year ended December 31, 2009, net cash used in investing activities was $2,346 which consisted of $275 used for contingent payments made to the former shareholders of Fuel and $2,071 used for capital expenditures. For the year ended December 31, 2011, net cash used in financing activities was $9,389 primarily due to $5,539 in repayments on the revolving line of credit and $3,500 used in the redemption of Convertible Preferred Stock. For the year ended December 31, 2010, net cash used in financing activities was $973 of which $8,715 was related to repayments on the Amalgamated revolving line of credit and $274 was related to capital lease payments, partially offset by borrowing on the PNC revolving line of credit of $8,016. For the year ended December 31, 2009, net cash used for financing activities was $729, consisting of $500 related to repayments of bank debt, $178 related to repayments of capital leases, and $136 used to repurchase treasury stock. 18 Debt Obligations, Financing Sources and Capital Expenditures In June 2000, Phoenix Acquisition Company II, L.L.C. (“Phoenix”), a wholly owned subsidiary of Stonington Capital Appreciation 1994 Fund, L.P. (the “Fund”), a majority shareholder (together “Stonington”),purchased 150,000 shares of convertible preferred stock (the “Convertible Preferred”) issued by the Company for an aggregate purchase price of $15,000.The Convertible Preferred provided for an 8% annual dividend payable in additional shares of Convertible Preferred.Dividends were cumulative and accrued from the original issue date whether or not declared by the Board of Directors. As of December 31, 2010, 196,162 shares of Convertible Preferred had been accrued as dividends and 189,375 shares had been issued to Stonington Partners, Inc. in payment of that accrual. The remaining 6,787 shares were issued on January 19, 2011. At the option of the holder, the Convertible Preferred was convertible into the Company’s common stock at a per share conversion price of $17.50. At the option of the Company, the Convertible Preferred could have been converted into Common Stock when the average closing price of the Common Stock for any 20 consecutive trading days is at least $37.50. At the Company’s option, after September 30, 2008, the Company could have redeemed outstanding shares of the Convertible Preferred at $100 per share plus accrued and unpaid dividends. In the event of a defined change of control, holders of the Convertible Preferred had the right to require the redemption of the Convertible Preferred at $101 per share plus accrued and unpaid dividends. On January 19, 2011, the Company entered into a Redemption Agreement (the “Redemption Agreement”) with Phoenix, which was completed on February 4, 2011, pursuant to which it redeemed all 346,163 outstanding shares of the Company’s Convertible Preferred Stock for $17,500, consisting of $3,500 in cash plus the issuance of 140,000 shares of a new Series A Preferred Stock, at an original issue price of $100 per share (the “Series A Preferred”). The Series A Preferred provides for a cumulative 12% annual dividend payable in cash or additional shares of Series A Preferred, valued at $100 per share, payable quarterly in arrears and accruing regardless of whether or not declared by the Board of Directors of the Company or funds are legally available to pay them.If the Company does not pay dividends in cash equal to at least 8% per share per annum, the rate of the dividend shall increase by 4% per annum to 16% per annum, which additional dividend shall be paid or accrue in additional shares of Series A Preferred. The Series A Preferred has no conversion rights.The Series A Preferred must be redeemed by the Company on or prior to the sixth anniversary of issuance and may be redeemed by the Company, in whole or in part, at any time after the second anniversary, in each case at a price of $100 per share, plus any accrued but unpaid dividends.If there is a change in control of the Company as a result of a sale of at least 75% of the fair market value of the Company’s assets, or as a result of the sale of a majority of the common stock by any holder other than Phoenix or a holder of the Series A Preferred, the holder(s) may redeem the Series A Preferred, upon notice, at a price of $101 per share plus any accrued but unpaid dividends. On August 13, 2010, the Company and each of its operating subsidiaries, as Borrowers, entered into a Revolving Credit and Security Agreement (the “PNC Agreement”) with PNC Bank (“PNC”).The PNC Agreement provides for a three-year revolving credit facility (the “Facility”) of up to $14,000 including a letter of credit facility of up to $3,000.On February 3, 2011 and March 21, 2011, the Company and PNC entered into Consent, Waiver and Amendment Nos. 1 and 2 (the “PNC Amendment”) to the PNC Agreement.The PNC Amendments consent to the transactions described in the Redemption Agreement, waive certain covenants in order to permit the transactions, amend certain definitions and covenants contained in the Credit Agreement to account for the Series A Preferred and impose financial covenants which must be satisfied prior to each cash dividend payment in respect of the Series A Preferred. The Amendment also replaced all references to Stonington with references to Saints and exempted certain changes in the Board of Directors between March 21, 2011 and June 30, 2011 from the definition of change of control. The maturity date of the Facility is August 13, 2013.The interest rate of the Facility is 3% over a “Base Rate,” which is a floating rate equal to the highest of (i) PNC’s prime rate in effect on such day, (ii) the Federal Funds Open Rate plus ½ of 1%, or (iii) the Daily Libor Rate plus 100 basis points (1%) or, at the advance election of the Company, 4% over PNC’s 30, 60 or 90 day Eurodollar Rate.As of December 31, 2011, the Base Rate plus 3% was 6.25%.The Facility is subject to a .75% fee per annum payable quarterly on the undrawn amount. The Facility includes one financial covenant requiring that the Company maintain a fixed charge coverage ratio (defined as EBITDA less unfinanced capital expenditures, less cash dividends, less cash paid for taxes over all debt service) of not less than 1.1 to 1.0 beginning in the quarter ending March 31, 2011, going forward. As of December 31, 2011, the Company was in compliance with the loan covenant requirements. 19 The Company’s borrowing base under the Facility is the sum of (i) 85% of its eligible accounts receivable, including up to $500 of unbilled accounts receivable for work performed within the previous 30 days plus (ii) 50% of eligible raw material inventory up to $1,000. The borrowing base is reduced by an Availability Reserve which was reduced to $1,000 from $2,000 at February 3, 2011 pursuant to the PNC Amendment.The Facility must be prepaid when, and to the extent of, the amount of the borrowings exceed the borrowing base.In addition, borrowings under the Facility must be prepaid with net cash proceeds of certain insurance recoveries, at the option of PNC.Early voluntary termination and prepayment will incur a fee of $180 through August 12, 2011, of $90 from August 13, 2011 through August 12, 2012 and $30 from August 13, 2012 through August 12, 2013. Through August 13, 2010, the Company financed its acquisitions and operations through two credit agreements with Amalgamated Bank (“Amalgamated”) originally dated March 1, 2005, at which date the Company paid off the facility in full and terminated the agreement.The original Amalgamated credit agreements provided for two separate three-year revolving credit facilities and two term loans.The Amalgamated credit agreement was amended several times, the most recent of which was the Amended and Restated Credit Agreement dated September 30, 2009 (the “Amalgamated Agreement”).The Amalgamated Agreement provided for a single $12,000 revolving credit facility (the “Amalgamated Facility”) and included two financial covenants requiring the Company to maintain a minimum tangible net worth of $15,500 at all times, and no EBITDA losses on a consolidated basis in any quarterly period beginning with the quarter ending December 31, 2009.The maturity date of the Amalgamated Facility was August 31, 2011, and the interest rate was at a “Base Rate,” which is a floating rate equal to the greater of (a) Amalgamated’s prime rate in effect on such day and (b) the Federal Funds Effective Rate in effect on such day, plus 2.5%. As of December 31, 2010 and 2011, the Company had $8,016 and $2,477 outstanding on the new PNC Facility, respectively. As of December 31, 2009, the Company had $8,715 outstanding on the Amalgamated facility. On August 13, 2010, the Company used the proceeds from the PNC Facility to repay the indebtedness owed to Amalgamated under the predecessor credit facility and the facility was terminated. The PNC Agreement requires that all customer receivables collected shall be deposited by the Company into a lockbox account controlled by PNC. All funds deposited into the lockbox will immediately be used to pay down the Facility. Additionally, the PNC agreement contains provisions that allow PNC to accelerate the scheduled maturities of the Facility for conditions that are not objectively determinable. As such, the Company has classified the PNC balance as a current liability. Management believes that, with the Company’s cash balances, anticipated cash balances and PNC Facility, it has sufficient liquidity for the next twelve months.However, the Company’s operating cash flow can be impacted by macroeconomic factors outside of its control. For the year ended December 31, 2011, the Company spent approximately $1,986 in capital expenditures including $1,073 which was financed with a capital lease. The total 2012 expenditures are expected to be similar. 20 Item 8.Financial Statements and Supplementary Data. MERISEL, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page No Report of Independent Registered Public Accounting Firm 22 Consolidated Balance Sheets 23 Consolidated Statements of Operations 24 Consolidated Statements of Stockholders’ Equity (Deficit) 25 Consolidated Statements of Cash Flows 26 Notes to Consolidated Financial Statements 27 (All other items on this report are inapplicable) 21 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Merisel, Inc. New York, NY We have audited the accompanying consolidated balance sheets of Merisel, Inc. and Subsidiaries (the “Company”) as of December 31, 2011 and 2010 and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for each of the three years in the period ended December 31, 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, audits of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company at December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2011 in conformity with accounting principles generally accepted in the United States. /s/ BDO USA, LLP New York, NY March 30, 2012 22 RDGXBRLParseBegin MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $201 and $288, respectively Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Restricted funds - Trademarks Other intangible assets, net Other assets Total assets $ $ LIABILITIES, TEMPORARY EQUITY, AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Capital lease obligations, current maturities Revolving credit agreement Total current liabilities Capital lease obligations, less current maturities Mandatorily redeemable series A preferred stock, $.01 par value, authorized 360,000 shares; 0 and 147,030 shares issued and outstanding, respectively - Other liabilities Total liabilities Commitments and Contingencies Temporary equity: Convertible preferred stock, $.01 par value, authorized 600,000 shares; 339,375 and 0 shares issued and outstanding, respectively - Stockholders' equity (deficit): Common stock, $.01 par value; authorized 30,000,000 shares; 8,453,671 shares issued and 7,214,784 shares outstanding 84 84 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 1,238,887 shares repurchased ) ) Total stockholders' equity (deficit) ) Total liabilities, temporary equity, and stockholders' equity (deficit) $ $ See accompanying notes to consolidated financial statements. 23 MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) For the year ended December 31, Net sales $ $ $ Cost of sales Gross profit Selling, general and administrative expenses Intangible impairment - - Operating income (loss) ) ) Interest expense ) ) ) Interest income 96 64 60 Income (loss) before (benefit) provision for income tax ) ) Income tax (benefit) provision ) ) Net income (loss) $ ) $ $ ) Preferred stock dividends - Loss available to common stockholders $ ) $ ) $ ) Loss per share (basic and diluted): Loss available to common stockholders $ ) $ ) $ ) Weighted average number of shares: Basic Diluted See accompanying notes to consolidated financial statements. 24 MERISEL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) (In thousands, except share data) Preferred Stock Common Stock Additional Paid-in Accumulated Treasury Stock Shares Amount Shares Amount Capital Deficit Shares Amount Total Balance at January 1, 2009 $ $
